DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer electronically filed on 05/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,384,471, and US patent 9,528,011 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim:
	Cancel claims 1 and 20 … as claims 1 and 20 are directed to invention non-elected without traverse.  Accordingly, claims 1 and 20 have been cancelled.

Allowance 
Claims 3-19 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance of the claims is the inclusion of particularly the limitations: a digital drop application head adapted to apply liquid blank ink on the surface, a dry ink application station adapted to apply dry ink comprising dry colourants and a binder on the liquid blank ink, the liquid blank ink being adapted to bond a part of the colourants to the surface. Applicant disclosed such device to provide improved and cost efficient printing method to apply colourants on a surface in well-defined patterns on a floor panel surface by using digital ink heads. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henok Legesse whose telephone number is (571) 270-1615.  The examiner can normally be reached on Mon - FRI, 7:30-5:00, ALT.FRI EST.TIME.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853